Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 15, 32-34, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090).
Regarding claim 11, Taylor teaches a controllable feed pump system comprising a feedwell, a pump comprising a variable speed pump having an impeller coupled to a motor, an inlet of said pump, an outlet of said pump wherein the pump is attached to a feedwell, and a feed inlet to the feedwell (Figs. 1 and 5-6 and C4/L4-C5/L21).  As shown in Fig. 1, the pump is positioned so that the supernatant from outside the 
As seen in Figs 5-6, Taylor shows the pump outlet being at the same approximate height as the feed inlet to the feedwell and thus fails to teach the pump outlet being below a feed inlet of said feedwell. Bara teaches an improved feedwell that is part of a settler/thickener wherein the inlet feed to the feedwell is located well above the water/liquid line within the settler thickener (Fig. 1).  The Bara feedwell with the higher inlet feed enhances gravity separation by providing a more uniform distribution in the vessel ([0006]-[0007]).  As such, it would have been obvious to modify the Taylor feedwell with the higher inlet as taught in Bara in order to improve gravity separation and provide a more uniform distribution within the thickener/settler. 
Regarding claim 12, Taylor teaches that the pump is a vertical axis pump (Figs. 1-2).
Regarding claims 15 and 36, as can be seen in Figs 1-6, pump outlet is coupled to a pipe for providing fluid to the feedwell in a tangential manner (Fig. 1-6).
Regarding claim 32, Fig. 2 shows that multiple pumps (40) may be used (Fig. 2). 
Regarding claims 33-34, Taylor teaches that multiple pumps may be used (Fig. 2) and that the pump may be attached on the circumference of the feedwell (Figs. 5-6). It is submitted that providing more pumps as taught in other embodiments in Taylor would have been obvious as providing more pumps around the circumference in Taylor would have been a mere duplication of parts as was already known in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 38, it is submitted that the adjustable Taylor pump would have the same effects even if not explicitly stated. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090) and further in view of Henderson et al. (US 2017/0320754.
Regarding claim 13, Taylor teaches that the pump is an axial pump and shows the pump being a vertical axial pump and thus fails to teach the pump being a horizontal axis pump.  Henderson teaches that the pump can be a vertical axis or a horizontal axis pump (Figs. 13-15 and [0172]-[0186]).  Since Henderson teaches the equivalency of horizontal and vertical axis pumps, it would have been obvious to provide a horizontal axis pump as it is an equivalent pump known and used in the art and one skilled in the art would have a reasonable expectation of success in doing so. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090) and further in view of Nagata et al. (US 2001/0015333).
Regarding claim 14, Taylor fails to teach a check valve as part of the pump.  Nagata teaches that check valves as part of the pump are provided in order to prevent flowback of liquid into the pump ([0082]).  Thus, it would have been obvious to provide a check valve as part of the pump in order to prevent flowback.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090) and further in view of Regalado et al. (US 2008/0286134).
Regarding claims 16, it is noted that the motor would inherently have to be either direct current or alternate current and that providing such a motor would depend on how the motor is going to be powered (battery or conventional AC source) (Regalado [0028]).  Thus, one skilled in the art would have found it inherent or obvious for the motor in Taylor to a DC depending on the desired power source in order to ensure operation of the pump. 
Regarding claim 17, Taylor teaches that the impeller handles liquid that can be submerged and is directly coupled to the motor.  However, Taylor does not teach that the motor is sealed.  Regalado teaches that in environments where the pump is submerged or would contact a lot of liquid, providing the motor in a sealed enclosure would protect the motor from the liquid it is treating ([0004]).  Thus, it would have been obvious to provide a sealing enclosure for the motor in order to protect the motor from liquid/water. 

Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090) and further in view of Taylor et al. (US 4,040,960 hereinafter `960).
Regarding claims 29-30, Taylor teaches that the pump speeds are adjusted based upon system parameters but fails to teach such parameters being sensors that monitor flows and density.  `960 teaches that in determining diluent flow rates, sensors that monitor flowrates and density are provided (C3/L43-60 and C4/L57-C5/L27).  Thus, it would have been obvious to look to the art for specific examples of system parameters that would affect diluent flow rates and provide density and flow rate sensors in order to effectively control the diluent flow rates. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090) and further in view of Volk et al. (US 2011/0271704).
Regarding claim 31, Taylor teaches that bolts can be used to fasten the pump to the feedwell and thus fails to teach the pump being capable of held in place without fasteners.  Volk teaches that a pump can be attached to a different element without fasteners in order to allow for attaching and detaching without the use of tools ([0065]).  Thus, it would have been obvious to modify the pump in Taylor to be capable of being attached without brackets in order to allow for assembly without tools. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 7,520,995) in view of Bara et al. (US 2011/0062090) and further in view of Stell et al. (US 2005/0261533).
Regarding claim 37, Taylor fails to teach the outlet from the pump being substantially perpendicular to the feedwell. Stell teaches that inlets for a solid liquid separation means can be either perpendicular or tangential based upon the desired flow pattern for the incoming fluid ([0034]).  Thus, it would have been obvious to modify the inlet/pump outlet to perpendicular if the perpendicular flow pattern is desired. 

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that the above rejection has been modified to address the newly added and argued claim limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777